Case 1:20-cv-09375-GBD-DCF Document 8 Filed 03/11/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DANIEL ZAK,
Plaintiff,

-against-

 

FIVE TIER, INC.,

Defendant.

GEORGE B. DANIELS, United States District Judge:
The March 17, 2021 conference is canceled, in light of this Court’s referral to Magistrate

Judge Debra C. Freeman for General Pretrial Supervision.

Dated: New York, New York
March 11, 2021
SO ORDERED.

aa {i 7] i
GEQRGE B. DANIELS
United States District Judge

 

 
